      Case 2:20-cv-00538-TLN-DB Document 7 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GABRIEL LOPEZ, an individual,                      No. 2:20-cv-0538 TLN DB
12                        Plaintiff,
13            v.                                         ORDER
14    WAL-MART ASSOCIATES, INC., a
      Delaware corporation,
15

16                        Defendant.
17

18           On April 28, 2020, the parties submitted a proposed stipulated protective order regarding

19   the use of confidential information for the court’s consideration. (ECF No. 6.) The parties’

20   proposed stipulated protective order states that “all Confidential Information filed with the Court”

21   shall be filed in compliance “with the procedures set forth in California Rule of Court 2.551” and

22   “shall be redacted[.]” (Id. at 6.)

23           The parties are advised that all documents filed with the court are presumptively public.

24   See San Jose Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is

25   well-established that the fruits of pretrial discovery are, in the absence of a court order to the

26   contrary, presumptively public.”). Therefore, documents that are the subject of a protective order

27   may be filed under seal only if a sealing order is first obtained. See Local Rule 141.1. A party

28   seeking to obtain a sealing order shall comply with the provisions of Local Rule 141, which sets
                                                         1
      Case 2:20-cv-00538-TLN-DB Document 7 Filed 04/30/20 Page 2 of 2

 1   forth a specific procedure for seeking a sealing order. After compliance with Local Rule 141, the
 2   court will issue an order granting or denying the request to seal. Moreover, Local Rule 140
 3   addresses the limited circumstances in which a party may file redacted documents. The parties’
 4   proposed stipulated protective order does not acknowledge the need to comply with Local Rules
 5   140 and 141.
 6          Accordingly, IT IS ORDERED that the parties’ April 28, 2020 request for entry of the
 7   proposed stipulated protective order (ECF No. 6) is denied without prejudice to renewal.
 8   DATED: April 29, 2020                                /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
